ORDER
PER CURIAM.
Bobby Young plead guilty to one count attempted forcible rape, Section 565.060, RSMo 1986, one count attempted forcible sodomy, Section 566.060, RSMo 1986, and assault in the first degree, Section 565.050, RSMo 1986.
Mr. Young appeals the judgment denying his Rule 24.035 postconviction motion without an evidentiary hearing. He claims trial counsel was ineffective in failing to investigate, interview, and depose witnesses concerning exculpatory statements allegedly made by the victim.
No precedential purpose in publishing a written opinion existing, the denial of his motion for post-conviction relief is affirmed by summary order. Rule 84.16(b).